Citation Nr: 1525575	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-43 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for diathesis recti with ventral herniation.

2.  Entitlement to a rating in excess of 20 percent for chest wall surgical residuals with myofascial pain syndrome, status-post debridement of sternal margins and pectoralis muscle grafting with scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Appellant served on active duty from August 1967 to August 1971, and October 1978 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The file contains an appeal of a claim for a higher rating for a service-connected heart disability that was perfected in August 1995.  In January 1996, the Veteran withdrew the appeal.  The file also contains a statement of the case (SOC) issued in September 1999 on the same issue, as well as a claim for higher rating for chest wall surgical residuals with myofascial pain syndrome, status-post debridement of sternal margins and pectoralis muscle grafting with scarring.  The Veteran did not perfect an appeal of these claims.  As such, no action by the Board is required as to the claim for a higher rating for the service-connected heart disability; the claim for a higher rating for chest wall surgical residuals will be addressed below to the extent it stems from a new claim filed after the September 1999 SOC.

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.

The issue of entitlement to service connection for tumors related to herbicide exposure was raised in a September 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Also, on several occasions, including in November 2010, the Veteran appears to either seek service connection for an Agent Orange-related heart disability, or have his currently service-connected heart disability recharacterized as due to Agent Orange.  His requests should be clarified and addressed.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* the private treatment records of Dr. C. (identified in a March 2009 VA Form 21-4142)

* the private treatment records of Dr. S. and C. L., PA-C. (identified in a March 2009 VA Form 21-4142)

* the private treatment records of Dr. C. of New Hanover Medical Hospital (identified in an October 2009 letter (date-stamped from April 2010))

Associate these records with the paper claims file or upload the records in separate electronic files to VBMS. 

2.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected diathesis recti with ventral herniation, and chest wall surgical residuals with myofascial pain syndrome, status-post debridement of sternal margins and pectoralis muscle grafting with scarring. 

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
(a.)  As for diathesis recti with ventral herniation, the examiner must indicate whether symptoms are manifested by or analogous to:

* Massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable 
 
* Large, not well supported by belt under ordinary conditions 

 * Small, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt; or 

* Wounds, postoperative, healed, no disability, belt not indicated

(b.)  As for chest wall surgical residuals with myofascial pain syndrome, status-post debridement of sternal margins and pectoralis muscle grafting with scarring, the examiner must clearly identify any muscle injury, specifying the muscle group(s) affected.  The examiner must indicate whether the Veteran experiences loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  The examiner must provide an assessment of any muscle injury residual, indicating whether such is best characterized as slight, moderate, moderately severe, or severe (defined below).  

Slight - Objective findings: Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue.

Moderate - Objective findings: Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately Severe - Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe - Objective findings: Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

(c.)  The Veteran contends that the in-service removal of his sternum itself is not contemplated by the ratings assigned for the above service-connected disabilities.  See September 2009 VA Form 21-4138.  The examiner must indicate whether the removal of the Veteran's sternum resulted in any disability with separate and distinct manifestations from the disabilities already service-connected.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* June 2009 VA examination diagnosis of a diathesis recti with ventral herniation measuring 8 centimeters (cm) x 4 cm as a result of the mid-sternal incision and scar.

* June 2009 VA examination findings that Veteran had constant pain, a loss of strength, adhesion of the scatter bone, and intermuscular scarring.  An addendum to the report indicated that no muscle group was involved with the Veteran's disability.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







